Exhibit 10.1
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY

         
In the Matter of:
)     AA-EC-11-82
Mountain National Bank
)      
Sevierville, Tennessee
)      

STIPULATION AND CONSENT TO THE ISSUANCE
OF A CONSENT ORDER
WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller” or “OCC”) intends to initiate cease and desist proceedings
against Mountain National Bank, Sevierville, Tennessee (“Bank”) pursuant to 12
U.S.C. § 1818 through the issuance of a Notice of Charges, for unsafe or unsound
banking practices relating to capital, asset quality, earnings, ALLL,
management, Call Report preparation, information technology. Failure to correct
previously cited Matters Requiring Management Attention and for the failure to
comply with the Formal Agreement dated January 26, 2009; WHEREAS, the Bank, in
the interest of compliance and cooperation, and without admitting or denying any
wrongdoing, consents to the issuance of a Consent Order, dated October 27, 2011
(“Order”) by executing this Stipulation and Consent to the Issuance of a Consent
Order;
NOW THEREFORE, in consideration of the above premises, the Comptroller, through
his authorized representative, and the Bank, through its duly elected and acting
Board of Directors, hereby stipulate and agree to the following:
ARTICLE I
JURISDICTION
(1) The Bank is a national banking association chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
et seq.

 

 



--------------------------------------------------------------------------------



 



(2) The Comptroller is “the appropriate Federal banking agency” regarding the
Bank pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).
(3) The Bank is an “insured depository institution” within the meaning of 12
U.S.C. § 1818(b)(1).
ARTICLE II
AGREEMENT
(1) The Bank, without admitting or denying any wrongdoing, hereby consents and
agrees to the issuance of the Order by the Comptroller.
(2) The Bank further agrees that said Order shall be deemed an “order issued
with the consent of the depository institution” as defined in 12 U.S.C. §
1818(h)(2), and consents and agrees that said Order shall become effective upon
its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818(i).
(3) Notwithstanding the absence of mutuality of obligation, or of consideration,
or of a contract, the Comptroller may enforce any of the commitments or
obligations herein undertaken by the Bank under his supervisory powers,
including 12 U.S.C. § 1818(i), and not as a matter of contract law. The Bank
expressly acknowledges that neither the Bank nor the Comptroller has any
intention to enter into a contract.
(4) The Bank declares that no separate promise or inducement of any kind has
been made by the Comptroller, or by his agents or employees, to cause or induce
the Bank to consent to the issuance of the Consent Order and/or execute the
Consent Order.

 

-2-



--------------------------------------------------------------------------------



 



(5) The Bank also expressly acknowledges that no officer or employee of the
Comptroller has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.
(6) The terms and provisions of the Stipulation and the Consent Order shall be
binding upon, and inure to the benefit of, the parties hereto and their
successors in interest. Nothing in this Stipulation or the Consent Order,
express or implied, shall give to any person or entity, other than the parties
hereto, and their successors hereunder, any benefit or any legal or equitable
right, remedy or claim under this Stipulation or the Consent Order.
ARTICLE III
WAIVERS

  (1)   The Bank, by signing this Stipulation and Consent, hereby waives:

  (a)   the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);    
(b)   any and all procedural rights available in connection with the issuance of
the Order;     (c)   all rights to a hearing and a final agency decision
pursuant to 12 U.S.C. § 1818(i), 12 C.F.R. Part 19     (d)   all rights to seek
any type of administrative or judicial review of the Order; and any and all
rights to challenge or contest the validity of the Order.

 

-3-



--------------------------------------------------------------------------------



 



ARTICLE IV
CLOSING PROVISIONS
(1) The Bank agrees that the provisions of this Stipulation and Consent shall
not inhibit, estop, bar, or otherwise prevent the Comptroller from taking any
other action affecting the Bank if, at any time, it deems it appropriate to do
so to fulfill the responsibilities placed upon it by the several laws of the
United States of America.
IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.

         
/s/ Henry Fleming
      October 27, 2011          
Henry Fleming
      Date
Director, Special Supervision Division
       

 

-4-



--------------------------------------------------------------------------------



 



IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

         
/s/ Dwight Grizzell
      October 27, 2011          
Dwight Grizzell
      Date
 
       
/s/ Gary Helton
      October 27, 2011          
Gary Helton
      Date
 
       
/s/ Charlie Johnson
      October 27, 2011          
Charlie Johnson
      Date
 
       
/s/ Sam Large
      October 27, 2011          
Sam Large
      Date
 
       
/s/ Jeffrey Monson
      October 27, 2011          
Jeffrey Monson
      Date
 
       
/s/ Linda Ogle
      October 27, 2011          
Linda Ogle
      Date
 
       
/s/ Michael Ownby
      October 27, 2011          
Michael Ownby
      Date
 
       
/s/ John Parker, Sr.
      October 27, 2011          
John Parker, Sr.
      Date
 
       
/s/ Ruth Reams
      October 27, 2011          
Ruth Reams
      Date

 

-5-